Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 1/27/2020.   
Claims 1-6 are pending and are presented for examination.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LASSILA et al (US 20160254730 A1).  
As for claim 1, LASSILA discloses a motor unit, comprising: 
a motor (1) including a rotor (10) configured to rotate about a motor axis extending in a horizontal direction, and a stator (30) located radially outside of the rotor, 
the rotor including a shaft (12); 
a housing (20) including a housing space to house the motor; 
an oil housed in the housing [0002-0003, 0009, etc.]; 

a gear portion (40) connected to the shaft of the rotor on one side in an axial direction of the motor axis; 
wherein the stator includes: 
a stator core (30a-30b); and 
at least one coil (32) wound around the stator core; 
the at least one coil has a pair of coil ends (32b) arranged to project to opposite sides in the axial direction from the stator core; 
the housing includes: 
a motor housing portion (20 of motor) wherein an interior of the motor housing portion defines a motor chamber to house the motor; 
a gear housing portion (20 of gear) wherein an interior of the gear housing portion defines a gear chamber to house the gear portion; and 
a partition (52, 54) arranged to divide the gear chamber and the motor chamber; 
the oil passage includes: 
a flow passage arranged in an interior of the housing; and 
an oil feeding structure located on an upper side of the motor to feed the oil to at least one of the stator core and the pair of coil ends; 
the flow passage includes one end (252b) at an upper side (seen from left to right sides if a partition 52 is taken, or from right to left sides if a partition 54 is taken) of the oil feeding structure, the one end opened on the other side in the axial direction toward an inside of the motor chamber; 

the partition includes the portion of the flow passage arranged to feed the oil to the oil feeding structure (Fig. 2, 4).   

As for claim 2, LASSILA discloses the motor unit according to claim 1, wherein the oil feeding structure includes a reservoir (“oil sump”) [0009, 0015, 0049] configured arranged to store the oil; and the reservoir includes an outflow port (inherent to 60) arranged to open toward at least one of the stator core and the pair of coil ends (Fig. 2, 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over LASSILA.  
As for claim 3, LASSILA discloses the motor unit according to claim 1, wherein the oil feeding structure includes at least one feed pipe (the passage is obvious in form of pipe) in which the oil flows; and the at least one feed pipe includes an injection hole (nozzle, 272) arranged to open toward at least one of the stator core and the pair of coil ends, except explicitly describe “pipe”. However, it is notoriously old and well known in the art to have the passage in form of pipe (or tube), and therefore the examiner hereby takes official notice.  Reference to support is Suzuki et al (US 5973427 A) as cited in the office action on 12/8/2021.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to contain oil within pipe, tube. 
As for claim 4, LASSILA discloses the motor unit according to claim 3, wherein the at least one feed pipe includes a plurality of feed pipes (refer Fig. 2, 4-5); and the plurality of feed pipes include: a first feed pipe; and a second feed pipe arranged apart from the first feed pipe.  
As for claim 6, LASSILA discloses the motor unit according to claim 1, wherein the flow passage includes: a first intra-partition flow passage located in the partition; and a plurality of second intra-partition flow passages located in the partition, and (assume  pointing to second intra-partition flow passages) arranged to branch out from the first intra-partition flow passage and extend in the axial direction (axial portions in Figs. 4-7); .   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LASSILA in view of ANSPANN et al (DE102012022452, IDS).  
As for claim 5, LASSILA teaches the motor unit according to claim 1, wherein the shaft of the rotor is arranged to extend along the axial direction with the motor axis as a center; but failed to teach the shaft includes: a hollow portion located inside of the shaft, as claimed.  
ANSPANN discloses a motor unit, wherein the shaft of the rotor is arranged to extend along the axial direction with the motor axis as a center; the shaft includes: a hollow portion (along 72) located inside of the shaft, and arranged to extend in the axial direction; and a communicating hole (78, 80) arranged to extend in a radial direction to bring the hollow portion into communication with a space outside of the shaft; the oil passage includes an intra-shaft channel (72) located in the hollow portion; and the oil passage is arranged such that a direction in which the oil flows in the portion of the flow passage is a same as a direction in which the oil flows in the intra-shaft channel (see Fig. 1).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for cooling the rotor. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834